DETAILED ACTION
This action is in response to the printer rush dated 2/24/2022.  Claims 1 and 3-8 are presented for examination.  

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments- Claim Interpretation/35 USC § 112/35 USC § 103
Applicant’s amendments and arguments have been fully considered and are persuasive.  The interpretation/rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email with Joseph Su (Reg. No. 69,761) on January 27, 2022.
The application has been amended as follows: 

Claim 1, lines 19, 21, 24, 27, and 29, delete the numbers “(1.1)”, “(1.2)”, “(1.3)”, “(1.4”) and “(1.5”). 


-- an environmental model --

Claim 1, line 30, the term “an urban design digital sand table” should be changed to:
-- the urban design digital sand table-- 

Claim 3, lines 4, 7, and 10, delete the numbers “(2.1)”, “(2.2)”, and “(2.3)”.

Claim 4, lines 4, 6, and 8, delete then numbers “(3.1)”, “(3.2)”, and “(3.3)”.

Claim 5, lines 4, 6 and 11, delete the numbers “(4.1)”, “(4.2)” and “(4.3)”.

Claim 6, lines 4 and 6, delete the numbers “(5.1)”, “(5.2)”.

Claim 8, lines 15, 17 and 21, delete the numbers “(4.1)”, “(4.2)”, and “(4.3)”.


Allowable Subject Matter
Claims 1 and 3-8 are allowed. Wenlong, Yunpeng, Sweat, Yi, Rodriguez and Semmo teach a method for constructing a digital urban sand table design. However, these references and the remaining prior art of record, fails to disclose or suggest 
(claim 1)
“acquiring three-dimensional slice cache model data in an urban range, and digitizing the model data to generate a monomer model that can participate in calculation; 

converting and unifying a coordinate system of multi-source big data into an urban coordinate system, and storing the multi-source big data in an SHP format to realize digital superposition of the multi-source big data; 

formatting and revising an urban three-dimensional model design file into a data source in a UDB format supported by the system to realize digital conversion of an urban design scheme; 

extracting control elements of the urban design scheme by points, lines and planes to realize extraction of the control elements of the urban design scheme; and

storing, sharing and releasing multi-dimensional data for an environmental model constructed for the urban design digital sand table and a multi-source big data file”, 

(claim 8)
“select a plurality of elements to form a set or a certain spatial range by clicking or framing the elements;

based on the selected element set or spatial range, according to the articulated names, algorithms, and attributes for the indicators in the indicator library of the urban design digital sand table, automatically acquire element model information data in the spatial range, and calculate basic spatial indicators; and

according to urban design spatial calculation demands, divide the toolkit into three spatial calculation toolkits: a spatial basic calculation toolkit, a single-dimensional data calculation toolkit, and a multi-source data coupling calculation toolkit, and by the above toolkits, respectively perform geometrical analysis of a spatial form, distribution structural analysis of a single-dimensional data type, and superposition coupling degree analysis of any two types of data in multi-source data, on the selected set or range”,

in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NITHYA J. MOLL/
Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148